DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In response to the applicant’s amendment and response claim rejections - 35 USC § 112 is  withdrawn.

Allowable Subject Matter
Claims 1-11, 13-20, and 22-23 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claims  are allowed because the prior arts made of record, in single or in combination, fails to disclose explicitly the limitations of the claims, plus a  comprehensive search of prior art failed to teach, either alone or in combination “…a normal transmission sub-channel that conveys normal information; a punctured sub-channel that removes some of the a first portion of information in the punctured sub-channel and conveys a second portion of information in the punctured subchannel; and a mitigation sub-channel in which a characteristic is altered to mitigate interference associated with the punctured sub-channel, including altering the power level of the mitigation sub-channel and transmitting a third portion of information in the mitigation sub-channel at a reduced power level that mitigates interference associated with the punctured sub-channel, wherein altering the characteristic in the mitigation sub-channel is based upon a measured characteristic of a transmission in the punctured sub-channel.”.
The dependent claims are also allowable by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462